Citation Nr: 0428947	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a chronic 
respiratory disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for elbow scars.

6.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left 
ankle disorder.

7.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for left knee 
chondromalacia.

8.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 25 years of active 
duty service, including from April 1985 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge in July 2004.  A copy of the transcript of that 
hearing is of record.

The Board notes that in correspondence dated in October 2002 
the veteran expressed disagreement with all 10 issues 
addressed in the September 2002 rating decision.  In an April 
2003 rating decision the RO granted entitlement to service 
connection for a panic disorder with agoraphobia and for 
tinnitus; the veteran was notified that these determinations 
were considered a complete resolution of those issues on 
appeal.  In correspondence dated April 30, 2003, the veteran 
was also notified of his appellate rights as to those most 
recent determinations.  As the veteran submitted no 
correspondence that may be reasonably construed as a timely 
notice of disagreement from the compensation level assigned 
for those service-connected disabilities, the Board finds the 
issues listed on the title page of this decision are the only 
matters remaining for appellate review.  See 38 C.F.R. 
§ 20.201 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002)

In August 2003, the RO issued a statement of the case on the 
remaining issues on appeal; however, the issue of entitlement 
to service connection for elbow scars was apparently 
inadvertently omitted from that document.  Although the 
veteran has included this as an issue on appeal, the matter 
has not been properly addressed in a statement of the case.  
Therefore, it must be remanded for appropriate development.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Although the RO adjudicated the issues of entitlement to 
service connection for a left ankle disorder and left knee 
chondromalacia in the August 2003 statement of the case on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issues on the title 
page concerning these matters as whether new and material 
evidence has been submitted to reopen the claims for service 
connection.

The Board notes that statements provided at the veteran's 
videoconference hearing in July 2004 may be construed as a 
claim for a rating in excess of 10 percent for his panic 
disorder with agoraphobia.  This matter is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for 
hypertension and for elbow scars are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  A chronic respiratory disorder was not present during the 
veteran's military service nor is any current respiratory 
disorder due to any incident of such service.

3.  The medical evidence demonstrates no present right knee 
disability.

4.  The evidence demonstrates that the veteran served in the 
Republic of Vietnam and that he currently suffers from 
diabetes mellitus.

5.  In a December 1989 rating decision the RO denied service 
connection for left ankle stiffness.

6.  Evidence added to the record since the December 1989 
rating decision as to the claim for left ankle stiffness is 
either cumulative or redundant of the evidence of record or 
does not raise a reasonable possibility of substantiating the 
claim. 

7.  In a December 1989 rating decision the RO denied service 
connection for left knee chondromalacia.

8.  Evidence added to the record since the December 1989 
rating decision as to the claim for left knee chondromalacia 
is either cumulative or redundant of the evidence of record 
or does not raise a reasonable possibility of substantiating 
the claim.

9.  Audiometric evaluations for bilateral hearing loss for VA 
compensation purposes reveal Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear; 
exceptional or unusual circumstances warranting 
extraschedular consideration are not shown.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran's diabetes mellitus is presumed to have been 
incurred as a result of herbicide exposure during active 
service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  New and material evidence has not been submitted, and a 
claim of entitlement to service connection for a left ankle 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

5.  New and material evidence has not been submitted, and a 
claim of entitlement to service connection for left knee 
chondromalacia may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

6.  The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.87, Tables VI, 
VII (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in April 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2003 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The issues on appeal were also 
re-adjudicated and a statement of the case was provided to 
the veteran in August 2003.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2003 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
August 2003 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the April 2003 notice letter was non-prejudicial error.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Although at his July 2004 hearing the veteran 
indicated private medical records pertinent to his claims 
were not of record, he failed to provide the requisite 
authorization to allow the RO to obtain those records.  
Therefore, the Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in July 2002 and May 2003.  
The available medical evidence is sufficient for adequate 
determinations of the issues addressed in this decision.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Generally, where a veteran had 90 days or more of continuous, 
active military during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Chronic Respiratory Disorder

Service records show the veteran served as a jet engine 
mechanic.  Performance evaluations indicate he was involved 
in all types of jet engine repair and maintenance.  Service 
medical records are negative for complaint, treatment, or 
diagnosis of any respiratory disorders.  The veteran's June 
1989 retirement examination revealed a normal clinical 
evaluation of the lungs and chest.  The veteran denied any 
history of asthma or shortness of breath at that time.  VA 
examination in November 1989 revealed a normal respiratory 
system.  

Private medical records include diagnoses of chronic 
obstruction pulmonary disease (COPD), emphysema, bronchitis, 
and acute bronchitis with asthma.  A December 1998 report 
noted the veteran's COPD was secondary to chronic cigarette 
abuse.  Chest X-rays in December 2001 revealed calcified 
granulomas and hyperinflated lung fields consistent with 
emphysema.  Of record is a copy of page three of 
correspondence dated in December 2001 from Dr. L.A. 
indicating the veteran had been advised of the importance of 
smoking cessation and a recommendation that "if he 
continue[d] to have symptoms, in spite of adequate medical 
therapy, he may warrant a high resolution [computed 
tomography] scan of his chest to also rule out occupational 
lung disease."  

In statements and testimony in support of his claim the 
veteran stated that his private physician had indicated that 
his emphysema was due to stone dust, sand dust, and asbestos 
dust.  He reported that during service he had been exposed to 
asbestos in his military housing, by gaskets used for engine 
ducting, and by materials used for aircraft brakes.  He 
stated he had not received treatment during service for a 
respiratory disorder, but that he had experienced episodes of 
shortness of breath.  He denied a history of any occupational 
asbestos exposure after service.  

VA examination in May 2003 included diagnoses of emphysema 
with chronic obstructive lung disease and no evidence of 
asbestosis.  The examiner noted that the veteran reported he 
had been exposed to asbestos during service, but that he had 
not been provided a diagnosis of asbestos lung disease and 
his past chest films had not shown any obvious evidence of 
this disease.  The examiner stated that based upon a review 
of the claims folder, including a 2001 report of a private 
pulmonary specialist, the veteran was exposed to asbestos in 
service, but that he did not have any present asbestos-
related lung disease and that his present emphysema was not 
due to asbestos exposure.  

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates that a chronic respiratory 
disorder was not incurred in nor as a result of active 
service.  There is no probative evidence of any chronic 
respiratory disorder having been incurred in or aggravated by 
active service and no evidence of any diagnosis of a chronic 
disorder for many years after service.  Private medical 
records dated in December 1998 attributed his COPD to chronic 
cigarette abuse and the December 2001 report of Dr. L.A. 
merely indicated that an additional study may be required to 
rule out occupational lung disease if his symptoms continued.  
The Board finds the May 2003 VA examiner's opinion persuasive 
that the veteran does not have a current respiratory disorder 
that was incurred as a result of his asbestos exposure during 
active service.

VA law, for claims received after June 9, 1998, prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004).  As 
the veteran's claim was received on December 31, 2001, his 
use of tobacco products during active service may not be 
considered for the purpose of establishing service 
connection.

Although the veteran believes his chronic respiratory 
disorders were incurred as a result of asbestos exposure 
during active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds that service connection for a chronic respiratory 
disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Right Knee Disorder

Service medical records show that in May 1981 the veteran 
complained that he had twisted his right knee playing 
softball.  He noted he had been able to continue playing and 
the knee did not become uncomfortable until approximately 
four hours later.  The examiner noted marked swelling about 
the patella and generalized tenderness.  There was no 
evidence of deformity, point tenderness, diminished range of 
motion, diminished strength, diminished sensitivity, laxity, 
or instability.  X-rays were negative for fracture.  The 
diagnoses included traumatic effusion of the right knee and 
soft tissue injury.  A June 1981 report noted the veteran's 
right knee was within normal limits.  The diagnosis was 
resolved soft tissue injury.  The veteran's June 1989 
retirement examination revealed a normal clinical evaluation 
of the lower extremities.  

Private medical records dated in December 1998 noted the 
veteran complained of arthritis including to the knees.  A 
diagnosis of osteoarthritis of the knees was provided.  The 
physician provided no rationale for the basis of that 
diagnosis.  

In statements and testimony in support of his claim the 
veteran claimed he had osteoarthritis of the right knee as a 
result of injuries incurred during active service.  He noted 
he had been treated during service for an injury incurred 
while playing softball and that he had also incurred injuries 
climbing stairs and around aircraft.

On VA examination in May 2003 the veteran complained of pain 
and swelling to the knees, left more than right.  The 
examiner noted the veteran's knees were essentially within 
normal limits with full range of motion.  The patellae 
tracked well and there was no instability in any direction.  

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates no present right knee 
disability.  Although private medical record include a 
diagnosis of osteoarthritis of the knees, no rationale 
demonstrating the basis for that diagnosis has been provided.  
The Board finds the May 2003 VA examination findings of knees 
essentially within normal limits are persuasive.  Therefore, 
the Board finds entitlement to service connection for a right 
knee disorder is not warranted.  The preponderance of the 
evidence is against the veteran's claim.

Diabetes Mellitus

Service records show that from June 1966 to January 1967 the 
veteran served as a jet engine mechanic at an air base in 
Ubon, Thailand.  The veteran's DD Form 214 shows he received 
decorations and awards including a Vietnam Service Medal with 
three bronze service stars, a Republic of Vietnam Gallantry 
Cross with Palm Device, and a Republic of Vietnam Campaign 
Medal.

Post-service medical records include diagnoses of 
uncontrolled diabetes mellitus.  No opinions as to etiology 
were provided.  In statements and personal hearing testimony 
in support of his claim the veteran asserted his diabetes 
mellitus was incurred as a result of his exposure to Agent 
Orange during active service.  He stated that while stationed 
in Thailand he participated in three missions into the 
Republic of Vietnam as a maintenance crewman.  He reported he 
had been recruited for these missions, but that he never 
received any formal orders.  He described these missions as 
having been of approximately one week each.

Certain disorders, including diabetes mellitus, associated 
with herbicide agent exposure in service may be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Based upon the evidence of record, the Board finds the 
veteran served in the Republic of Vietnam and that his 
diabetes mellitus is presumed to have been incurred as a 
result of herbicide exposure.  In light of the awards and 
decorations the veteran received for his service during the 
Vietnam era, the Board finds his description of having 
participated in missions to the Republic of Vietnam on three 
occasions to be credible and consistent with the conditions 
of his service.  There is no affirmative evidence indicating 
the veteran was not exposed to Agent Orange during that 
service.  Therefore, entitlement to service connection for 
diabetes mellitus is warranted.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Left Ankle Disorder

In a December 1989 rating decision the RO denied service 
connection for left ankle stiffness, based upon a finding 
that an existing left ankle disorder was not aggravated by 
active service.  The veteran did not appeal that 
determination and it has become final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).

The evidence available at the time of that decision included 
a September 1963 enlistment examination which noted a well-
healed fracture to the left ankle.  A June 1980 service 
medical report noted the veteran complained of pain and 
swelling to the left ankle and lower leg after he was struck 
by a sliding ball player.  The examiner noted a grade II 
sprain to the left ankle.  The veteran's June 1989 retirement 
examination revealed a normal clinical evaluation of the 
lower extremities.  On VA examination in December 1989 the 
veteran complained of occasional soreness and stiffness, 
especially in cold weather.  The examiner noted full range of 
motion without evidence of effusion, edema, deformity, or 
tenderness to palpation.  X-rays revealed normal articular 
surfaces and joint spaces.  

The evidence added to the record since the December 1989 
rating decision includes the veteran's testimony that he 
developed chronic left ankle sprains during active service.  
VA examination in May 2003 revealed a slight increase in left 
ankle laxity, but no evidence of frank subluxation or 
significant instability.  It was the examiner's opinion that 
there was no chronic disability of the left ankle at that 
time.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  In fact, it was the opinion of the 
May 2003 VA examiner that the veteran had no present chronic 
disability of the left ankle.  As the information provided in 
support of the application to reopen a claim for entitlement 
to VA benefits does not include new and material evidence, 
the application to reopen the claim must be denied.

Left Knee Chondromalacia

In a December 1989 rating decision the RO denied service 
connection for left knee chondromalacia.  The veteran did not 
appeal that determination and it has become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

The evidence available at the time of that decision included 
service records showing the veteran sustained a left ankle 
sprain and left lower leg abrasions in May 1980.  The 
veteran's June 1989 retirement examination revealed a normal 
clinical evaluation of the lower extremities.  At his 
November 1989 VA examination the veteran complained of 
intermittent popping of the left knee, but denied edema or 
pain.  The examiner noted there was slight crepitation with 
motion.  There was full range of motion and his strength was 
normal.  There was no evidence of edema, effusion, or gait 
impairment.  X-rays of the left knee revealed normal 
articular surfaces and joint spaces.  The diagnoses included 
left knee chondromalacia.  

The evidence added to the record since the December 1989 
rating decision includes private medical records dated in 
December 1998 providing diagnoses of osteoarthritis of the 
knees, without providing the rationale for that diagnosis.  
At his May 2003 VA examination the veteran reported he had 
undergone arthroscopic removal of a portion of the left 
meniscus in 1991; however, the examiner stated that it was 
most likely that the veteran had not incurred a left knee 
injury during active service.  Although at his July 2004 
hearing the veteran indicated he had been treated for a left 
knee disorder soon after service, he failed to provide the 
requisite authorization to allow the RO to obtain those 
records.  

Based upon the evidence of record, the Board finds the 
evidence added to the claims file since the last decision is 
either cumulative or redundant of the evidence of record or 
does not raise a reasonable possibility of substantiating the 
claim.  In fact, it was the opinion of the May 2003 VA 
examiner opinion that it was more likely that the veteran had 
not incurred a left knee injury during active service.  As 
the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new and material evidence, the application to reopen 
the claim must be denied.

Increased Rating Claim
Factual Background

Service medical records show that at his June 1989 retirement 
examination pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
40
50
25
LEFT
5
15
45
45
27.5

On VA authorized audiological evaluation in November 1989, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
55
60
35
LEFT
10
15
40
45
27.5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

In a December 1989 rating decision the RO established 
entitlement to service connection for bilateral hearing loss.  
A 0 percent disability rating was assigned.

On VA authorized audiological evaluation in June 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
70
65
51
LEFT
20
35
65
60
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

On VA authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
75
70
54
LEFT
20
35
70
70
49

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted the results were essentially unchanged 
when compared to the July 2002 findings.  

In statements and testimony in support of his claim the 
veteran asserted that his hearing loss was more severely 
disabling than represented by the present rating.  He noted 
that he experienced problems even while using hearing aids.  
He claimed hearing tests did not adequately assess his 
disability because they did not include additional background 
noise.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2004).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

In this case, VA audiometric evaluations in May 2003 revealed 
findings for VA purposes of Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  See 
38 C.F.R. §§ 4.85, Table VI.  These findings do not warrant a 
compensable disability rating.  See 38 C.F.R. § 4.85, Table 
VII.  No competent evidence demonstrating a more severe 
hearing loss has been submitted.  The veteran is presently 
receiving a separate 10 percent rating for service-connected 
tinnitus.  Therefore, the Board finds entitlement to a higher 
rating for bilateral hearing loss is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign any higher rating. 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a chronic respiratory 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for diabetes mellitus is 
granted.

The appeal to reopen a claim for entitlement to service 
connection for a left ankle disorder is denied.

The appeal to reopen a claim for entitlement to service 
connection for left knee chondromalacia is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  
The VCAA and its implementing regulations apply in the 
instant case.  A review of the record shows that the veteran 
was notified of the VCAA as it applies to his service 
connection claims by correspondence dated in February 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends that several times during 
active service his blood pressure readings had been re-tested 
after some period of rest.  He stated the first, higher 
readings manifest at those times were never recorded for his 
medical record.  He claims, in essence, that those findings, 
had they been recorded, would substantiate his claim.  
Service medical records include blood pressure findings of 
118/96 on June 13, 1980.  The veteran's June 1989 separation 
examination report noted blood pressure findings of 124/80.  
The veteran denied a history of high or low blood pressure at 
that time.  Post-service medical records include diagnoses of 
hypertension, without opinion as to etiology.  Therefore, the 
Board finds an additional medical opinion is required prior 
to appellate review.

As a statement of the case has not been issued from the 
veteran's disagreement with the September 2002 denial of 
entitlement to service connection for elbow scars, additional 
development is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for elbow scars.  
The veteran and his representative should 
be apprised that to perfect the appeal on 
this issue for Board review, he must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
his hypertension was incurred in or 
aggravated by active service.  The 
examiner should be informed that the 
veteran contends that several times 
during active service his blood pressure 
readings had been re-tested after some 
period of rest and that service medical 
records include blood pressure findings 
of 118/96 on June 13, 1980.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



